DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 8, 10-12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ediger (US 2011/0209357).
Ediger discloses a structural panel for a laundry appliance, the structural panel comprising: a lower first portion made of a first material ([0014], process air circuit  made from different materials, polypropylene and another, cheaper material); an upper second portion made of a second material that is different than the first material ([0014], cheaper material not requiring as much heat protection), wherein the upper second portion defines a front aperture configured for accessing a treatment chamber (26, fig. 1); an air channel that extends from the front aperture of the upper second portion to a base of the lower first portion (some distance vertically below 26 fig. 1), wherein: the first and second materials meet at a predetermined seam that divides the lower first portion and the upper second portion ([0014], the disparate materials need to meet somewhere along a seam or in the alternative would be an obvious manner to join 
As for claims 10-12, Ediger discloses a structural panel for a laundry appliance, the structural panel comprising: a first portion ([0014], process air circuit  made from different materials, polypropylene and another, cheaper material); a second portion ([0014], process air circuit  made from different materials, polypropylene and another, cheaper material) that defines a front aperture configured for accessing a treatment chamber, the first and second portions cooperatively forming a perimeter wall that defines a portion of an air channel (some distance vertically below 26 fig. 1); wherein the first portion is made of a first material ([0014], process air circuit  made from different materials, polypropylene and another, cheaper material) and the second portion is made of a second material that is different from the first material (some distance vertically below 26 fig. 1); and the first and second materials meet at a predetermined seam that extends through the perimeter wall of the first and second portions that defines the air channel ([0014], the disparate materials need to meet somewhere along a seam or in the alternative would be an obvious manner to join disparate materials); wherein the first portion defines the front aperture configured for accessing a processing chamber (26, fig. 1); wherein the first and second portions are 
As for claim 18, Ediger discloses a panel for a laundry appliance, the panel comprising: a lower first portion that is made of a first material ([0014], process air circuit  made from different materials, polypropylene and another, cheaper material); an upper second portion that is made of a second material that is different from the first material ([0014], process air circuit  made from different materials, polypropylene and another, cheaper material), wherein the upper second portion defines a front aperture configured for accessing a treatment chamber (26, fig. 1); and a perimeter wall extending through each of the lower first and upper second portions and defining an air channel therethrough (2, fig. 1, process air perimeter wall at some point joins the dissimilar materials); wherein the perimeter wall defines a portion of the air channel transverse to the front aperture (2, fig. 1 illustrated transverse to opening 26); and the first and second materials meet at a predetermined seam that extends through the perimeter wall and around the air channel ([0014], the disparate materials need to meet somewhere along a seam or in the alternative would be an obvious manner to join disparate materials).
Ediger discloses applicant’s claimed invention except for expressly disclosing where in the process air system the disparate materials are joined and how the materials are brought together.  These elements are a matter of engineering design choice to suit assembly, maintenance and repair considerations.  Modification is further supported by Ediger disclosing the use of high temperature resistant polyethylene .   
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ediger as applied to claims 1 and 10 above and further in view of Lee (US 7,640,678).
Ediger discloses the first and second materials are separately molded and the claimed invention except for attached via fasteners at the predetermined seam ([0014], the disparate materials need to meet somewhere along a seam or in the alternative would be an obvious manner to join disparate materials).  Lee teaches attached via fasteners at the predetermined seam (4:1-3) in order to provide a secure means of joining disparate molded materials.  Ediger would benefit equally from providing a secure means of joining disparate molded materials.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Ediger with attached via fasteners at the predetermined seam as taught by Lee in order to provide a secure means of joining disparate molded materials. 
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ediger in view of Lee as applied to claims 3 and 13 above and further in view of Quaroni (EP2230349).
Ediger discloses the claimed invention except for a gasket that extends around the air channel at the predetermined seam.  Quaroni teaches a gasket that extends around the air channel at the predetermined seam in (25, fig. 2, [0037-0041]) in order to . 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ediger in as applied to claim 1 above and further in view of Toma (US 4,817,297).
Ediger discloses the first material is a first polypropylene material [0014] and the claimed invention except for the first material is a first polypropylene material that includes approximately 20 percent talc.  Toma teaches first material is a first polypropylene material that includes approximately 20 percent talc (4:41-46) in order to increase heat resistance and strength as talc is known to do when added to polypropylene.  Ediger would benefit equally from increasing heat resistance and strength.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Ediger with first material is a first polypropylene material that includes approximately 20 percent talc as taught by Toma in order to increase heat resistance and strength.  Examiner notes that Toma does not disclose the percentage of talc used but the percentage of talc added to is a results effective variable in which adding talk increases stiffness but too much talc embrittles.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the talc added material as disclosed by Toma with talc at approximately 20% because to do so is no .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ediger in as applied to claim 1 above and further in view of Nava (US 2008/0154002).
Ediger discloses the claimed invention except for the second material is a second polypropylene material that includes approximately 40 percent calcium tricarbonate particles.  Nava teaches the second material is a second polypropylene material that includes approximately 40 percent calcium tricarbonate particles (table 4) in order to provide improved thermal heat transfer and for lower production cost.  Ediger would benefit equally from providing improved thermal heat transfer and for lower production cos.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Ediger with the second material is a second polypropylene material that includes approximately 40 percent calcium tricarbonate particles as taught by Nava in order to provide improved thermal heat transfer and for lower production cost.  Examiner notes that Nava table 4 discloses 47.5% calcium carbonate while table 5 discloses 13.58% with 40% falling within this range.  Applicant’s published paragraph [0030] indicates that calcium carbonate is an alternative to calcium tricarbonate with no unexpected results observed from the use of calcium tricarbonate.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by the combination of Ediger and Nava with calcium tricarbonate, because doing so is a simple substitution of one known prior art element for another.
Claims 7, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ediger in as applied to claim 2, 12 and 18 above and further in view of Maikowski (DE202006005797).
Ediger discloses the claimed invention except for the first and second materials are contemporaneously co-molded within a single molding tool; wherein the lower first and upper second portions are co-molded portions, wherein the first and second materials are co-molded within a single molding tool to meet at the predetermined seam.  Maikowski teaches the first and second materials are contemporaneously co-molded within a single molding tool (abstract); wherein the lower first and upper second portions are co-molded portions, wherein the first and second materials are co-molded within a single molding tool to meet at the predetermined seam (abstract, disparate materials must meet along a seam) in order to create high strength material.  Ediger would benefit equally from creating high strength material.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Ediger with the first and second materials are contemporaneously co-molded within a single molding tool; wherein the lower first and upper second portions are co-molded portions, wherein the first and second materials are co-molded within a single molding tool to meet at the predetermined seam as taught by Maikowski in order to create high strength material. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ediger in as applied to claim 10 above and further in view of Toma and Nava.
Ediger discloses the claimed invention except for the first material is a first polypropylene material that includes approximately 20 percent talc.  Toma teaches the 
Ediger discloses the claimed invention except for the second material is a second polypropylene material that includes approximately 40 percent calcium tricarbonate particles.  Nava teaches the second material is a second polypropylene material that includes approximately 40 percent calcium tricarbonate particles (table 4) in order to provide improved thermal heat transfer and for lower production cost.  Ediger would benefit equally from providing improved thermal heat transfer and for lower production cost.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Ediger with the second material is a second .
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ediger in as applied to claim 11 above and further in view of Quaroni.
Ediger discloses the claimed invention except for the perimeter wall transversely intersects the front aperture to define a lint screen receptacle of the front aperture.  Quaroni teaches the perimeter wall transversely intersects the front aperture to define a lint screen receptacle of the front aperture (25, fig. 2, [0037-0041]) in order to seal the opening to the air filter for increased efficiency.  Ediger would benefit equally from sealing the opening to the air filter for increased efficiency.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Ediger with the perimeter wall transversely intersects the front aperture to define a lint screen receptacle of the front aperture as taught by Quaroni in order to seal the opening to the air filter for increased efficiency. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ediger as applied to claim 18 above and further in view of Lee and Quaroni.
Ediger discloses the first and second materials are separately molded and attached at a predetermined seam ([0014], the disparate materials need to meet somewhere along a seam or in the alternative would be an obvious manner to join disparate materials) and the claimed invention except for attached via fasteners.  Lee teaches attached via fasteners (4:1-3) in order to provide a secure means of joining disparate molded materials.  Ediger would benefit equally from providing a secure means of joining disparate molded materials.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by  with  as taught by  in order to provide a secure means of joining disparate molded materials.
Ediger discloses the claimed invention except for a gasket is disposed proximate the perimeter wall at the predetermined seam, wherein the gasket extends around the air channel at the predetermined seam.  Quaroni teaches a gasket is disposed proximate the perimeter wall at the predetermined seam, wherein the gasket extends around the air channel at the predetermined seam (25, fig. 2, [0037-0041]) in order to seal the opening to the air filter for increased efficiency.  Ediger would benefit equally from sealing the opening to the air filter for increased efficiency.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Ediger with a gasket is disposed proximate the perimeter wall at the predetermined seam, wherein the gasket extends around the air channel at the predetermined seam as taught by Quaroni in order to seal the opening to the air filter for increased efficiency. 

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
Claim 9 includes allowable subject matter because prior art could not be found to disclose the first and second materials are separately molded within a single molding tool.  Examiner notes that commonly a plurality of disparate materials are fed into an injection molding tool simultaneously to form a blended mixture of materials, such as Maikowski cited above.  Claim 9 requires the different materials to maintain their separate identity in a single mold which was not found in the prior art in the context of as limited by independent claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PATRICK MCCORMACK whose telephone number is (571)270-7472. The examiner can normally be reached M-F, 7:30-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN P MCCORMACK/
Primary Examiner, Art Unit 3762